Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-196
                 Lower Tribunal Nos. F09-20114, F04-3115
                           ________________


                               Raul J. Mari,
                                  Appellant,

                                       vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

     Raul J. Mari, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.